Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the claim recites “the non-contact range finder faces the second connecting portion to detect a distance between the second connecting portion and the non-contact range finder, and determine whether the distance is within a preset range”. 
However, the claim is not clearly disclosing what structure being used to determine whether the distance is within a preset range. 
It is not clear whether applicant is assuming a usual “non-contact range finder” inherently perform the claimed determine function or forgot to claim another structure such as analyzer or processor to perform the determine function etc.
For the purpose of the examination, the examiner would consider a calculation unit (such as in Saito as shown in below rejection) would perform the claimed functionality of “determine whether the distance is within a preset range”. 
However, clarification of the limitation would be required. 
Dependent claims 2-9 have been rejected based upon their dependencies on the claim 1. 
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8-10, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito et al. (JP-H05133737 hereinafter Saito). 
As to claim 1, Saito teaches an angle detecting device for detecting a bending angle of an element (title), the element (3 in FIG. 1) comprising a first connecting portion (3 attached to the 4) and a second connecting portion (3 erected from the 4) bent relative to the second connecting portion (FIG. 1), the angle detecting device comprising: 
at least one fixing member (9, 10 and 11) comprising a first fixing portion (9) and a second fixing portion (10 and/or 11); 
a non-contact range finder (7); and 
a base (4); 
wherein the at least one fixing member and the non-contact range finder is mounted on the base (FIG. 1), the first fixing portion (9) cooperates with the second fixing portion (10 and/or 11) to fix the first connecting portion (FIG. 1), the non-contact range finder (7) faces the second connecting portion (3) to detect a distance (A in FIG. 1) between the second connecting portion (3) and the non-contact range finder (7) and determine whether the distance is within a preset range ([0006] by calculation unit included in the control unit 2, [0022]). 
Regarding claim 10, the claim calls for the method that corresponds to the system of claim 1. Since the device of Saito as discussed above meets the system of claim 1, the method practiced as recited for claim 10 is also met. 
As to claim 8, Saito teaches the angle detecting device of claim 1. 
Saito further teaches the angle detecting device further comprises a first test indicating lamp (15) and a second test indicating lamp (16), the first test indicating lamp and the second test indicating lamp are electrically connected to the non-contact range finder, when the distance is within the preset range, the first test indicating lamp lights up; when the distance is not within the preset range, the second test indicating lamp lights up (abstract). 
Regarding claim 17, the claim calls for the method that corresponds to the system of claim 8. Since the device of Saito as discussed above meets the system of claim 8, the method practiced as recited for claim 17 is also met. 
As to claim 9, Saito teaches the angle detecting device of claim 1.
Saito further teaches the angle detecting device further comprises an operation indicating lamp (18) electrically connected to the non-contact range finder, when the non-contact range finder is in an operative state, the operation indicating lamp lights up; when the non-contact range finder is in an inoperative state, the operation indicating lamp turns off (power lamp 18 provide the function described).
Regarding claim 18, the claim calls for the method that corresponds to the system of claim 9. Since the device of Saito as discussed above meets the system of claim 9, the method practiced as recited for claim 18 is also met. 
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Saito in further view of Tu et al. (CN 102120230 filed in IDS hereinafter Tu)
As to claim 4, Saito teaches the angle detecting device of claim 1. 
Saito further teaches the second fixing portion (11) is movably connected to the first fixing portion (9). 
However, Saito does not explicitly disclose the first connecting portion is sandwiched between the first fixing portion and the second fixing portion.
Tu teaches the first connecting portion (30) is sandwiched between the first fixing portion (left side of 10) and the second fixing portion (right side of 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device of Saito by having the first connecting portion is sandwiched between the first fixing portion and the second fixing portion for the benefit including secure holding of the measuring object. 
Regarding claim 13, the claim calls for the method that corresponds to the system of claim 4. Since the device of Saito as discussed above meets the system of claim 4, the method practiced as recited for claim 13 is also met. 
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
GB2461999 WO2017007078 teach uses of range finder for angle measurements.
Allowable Subject Matter
Claims 11-12 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims
Claims 2-3 and 5-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112, 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
As to claim 2 and 11, none of the prior art alone or in combination disclose or teach of the mounting portion comprises a first surface and a second surface facing away from the first surface, an opening penetrates the first surface and the second surface, the fixing member is mounted on the first surface and adjacent to the opening, the second connecting portion corresponds to the opening and is located on a side of the first surface facing away from the second surface, the non-contact range finder is mounted on the second surface and adjacent to the opening, the non-contact range finder emits a ranging transmission signal to pass through the opening to the second connecting portion, receives a ranging return signal reflected by the second connecting portion and passing through the opening, and calculates the distance according to the ranging transmission signal and the ranging return signal and method thereof along with other limitations in the claim.
As to claim 5 and 14, none of the prior art alone or in combination disclose or teach of the first fixing portion comprises a third surface facing the second fixing portion, the second fixing portion comprises a fourth surface facing the third surface, the third surface is recessed inward to form two spaced first slots, the fourth surface is recessed inward to form two spaced second slots, a first bump is formed between the spaced first slots, a second bump is formed between the spaced second slots, each first slot corresponds to one of the second slots, the first bump corresponds to the second bump, the first bump and the second bump are used to clamp the first connecting portion and method thereof along with other limitations in the claim.
Claims 3, 6, 7, 12 and 15-16 are indicated as allowable due to their dependencies only. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHEE Y GRAY whose telephone number is (571)270-3211.  The examiner can normally be reached on M, W and R, 8:00 am-4:00 pm and F 8 :00 to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4211.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUNGHEE Y GRAY/Primary Examiner, Art Unit 2886